Citation Nr: 9923954	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and substance abuse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran's mother




ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975 and from June 1976 to August 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.

The Board notes that in a January 1995 rating decision, the 
RO determined that the veteran was incompetent, for the 
purpose of payment of VA benefits.  The veteran filed a 
timely Notice of Disagreement as to that decision, and in 
April 1995, the RO issued a Statement of the Case addressing 
the issue of competency.  However, it does not appear that 
the veteran thereafter filed a timely Substantive Appeal as 
to the issue of competency, and, in fact, in a November 1995 
hearing at the RO, the hearing officer indicated that 
competency was not at issue, and the veteran's representative 
agreed.  There is no other indication of record that the 
veteran wishes to pursue the issue of competency, and thus, 
that issue is not before the Board at this time.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in August 1993 denied 
service connection for a psychosis and/or neurosis, to 
include PTSD and substance abuse.  

2.  Evidence received subsequent to the August 1993 rating 
decision, either alone or in conjunction with evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and substance abuse.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision, which denied service 
connection for a psychosis and/or neurosis, to include PTSD 
and substance abuse, is final.  38 U.S.C.A. § 7105 (West 
1991).  

2.  Evidence received subsequent to the August 1993 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and substance abuse, is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 1993 rating decision, the RO denied service 
connection for any psychosis and/or neurosis, including PTSD 
and substance abuse, on the basis that there was no evidence 
that the claimed disorders were incurred during active 
military service, nor was there any evidence that the veteran 
developed one of the claimed disorders to a compensable 
degree during the first year following service separation.  
Furthermore, the RO indicated that the veteran report that he 
started regularly using alcohol prior to service, and by law, 
substance abuse was not a disease or injury.

The evidence present in the veteran's claims folder at the 
time of the August 1993 decision included the following, in 
pertinent part: 1) the veteran's service medical records, 
which are negative for any evidence of an acquired 
psychiatric disorder, although they indicate that the veteran 
reported using alcohol since he was 15 years old; 2) post-
service VA treatment records, including hospitalization 
records, covering a period from approximately February 1990 
to November 1992, which reflect diagnoses of depression and 
alcohol dependence; 3) medical records from the Federal 
Bureau of Prisons, covering a period from approximately 
February 1986 to July 1988, which reflect diagnoses of 
depression and alcohol abuse; and, 4) a statement submitted 
by the veteran in October 1992, in which he describes 
incidents that were stressful to him in service.  

The veteran was notified by VA letter dated in September 1993 
of the denial of his claim, as well as his appellate rights.  
However, he did not file a timely Notice of Disagreement or 
Substantive Appeal as to that decision, and the September 
1993 rating decision became final.  See 38 U.S.C.A. § 7105 
(West 1991).  According to the law, if new and material 
evidence is presented or secured with respect to a claim that 
has been finally disallowed, the claim shall be reopened and 
reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New 
and material evidence is evidence that was not previously of 
record, and which bears directly and substantially upon the 
specific matter under consideration.  Such evidence must not 
be cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. Sept. 16, 1998). 

In September 1993, the veteran's former representative 
submitted a statement describing the veteran's PTSD 
symptomatology.  The RO responded to that statement by VA 
letter dated in October 1993, that if the veteran, or his 
agent, wished to reopen any claim, the RO must be 
specifically informed as to what claim is involved.  It 
appears from the record, as noted in the April 1995 Statement 
of the Case, that the RO subsequently construed the October 
1993 statement as an informal claim to reopen a claim for 
service connection for PTSD.  

The Board notes that subsequent to the August 1993 rating 
decision, the pertinent, nonduplicative, evidence associated 
with the veteran's claims file includes the following: 1) an 
August 1993 Statement of Expert Evaluation, from the Probate 
Court of Hamilton County, Ohio, which indicated that the 
veteran had a schizoaffective disorder and a history of 
alcohol dependence; 2) VA medical records, including 
hospitalization reports, covering a period from approximately 
September 1992 to September 1997, which reflect diagnoses of 
alcohol dependence, schizoaffective disorder, and depression; 
3) VA examination reports dated in December 1993, which 
reflect a diagnosis of schizoaffective disorder, and alcohol 
abuse; 4) records from the Pauline Lewis Warfield Center, 
reflecting treatment from approximately March 1993 to 
September 1993, which contain diagnoses of schizoaffective 
disorder and history of alcohol and substance abuse; and, 5) 
a copy of a hearing transcript from a hearing held at the RO 
in November 1995, at which the veteran's mother testified 
about how the veteran's behavior had changed for the worse 
since he was in the service.  

The Board has thoroughly reviewed all the evidence of record, 
as summarized above.  Moreover, in doing so, the Board 
reiterates that the August 1993 rating decision denied 
service connection for an acquired psychiatric disorder, to 
include PTSD and substance abuse, on the basis that there was 
no evidence that the claimed disorders were incurred during 
active military service, nor was there any evidence that the 
veteran developed one of the claimed disorders to a 
compensable degree during the first year following service 
separation.  Furthermore, as noted earlier, the RO indicated 
that substance abuse was not a disease or injury, under VA 
law.

Upon a review of the evidence associated with the veteran's 
claims folder subsequent to the August 1993 rating decision, 
the Board must conclude that the evidence is not new and 
material, within the meaning of VA laws and regulations, and 
the veteran's appeal to reopen a claim for service connection 
for an acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD) and substance abuse must be 
denied.  The Board acknowledges that the evidence of record 
subsequent to the August 1993 rating decision is for the most 
part new, in the sense that it was not previously of record.  
However, the "new" evidence is not material, as it does not 
bear directly and substantially upon the specific matter 
under consideration, in that it does not establish that the 
veteran currently has an acquired psychiatric disorder that 
is specifically related to service or an incident of his 
military service.  See 38 C.F.R. § 3.156(a); see also Epps, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (a well-grounded claim 
for service connection requires evidence of a current 
diagnosis, an in-service incident, and a medically 
established nexus between the current diagnosis and the in-
service incident).  In fact, the Board observes that the 
record is devoid of a PTSD diagnosis.  

As to the veteran's claim for substance abuse, the Board 
notes that the RO indicated that substance abuse was not a 
disease or injury under VA law.  Simply, substance abuse, to 
the extent it was present during service is not considered a 
disease or injury which is incurred in the line of duty, and 
therefore service connection cannot be established.  See 
38 U.S.C.A. § 105; 38 C.F.R. § 3.301 (b), (c).  Further, the 
RO noted that the veteran's service medical records reflected 
that the veteran reported using alcohol on a regular basis 
since the age of 15.  The veteran has not claimed that he 
developed a disability as a result of alcohol abuse, and 
there is simply no basis for service connection for substance 
abuse.  Cf. Barela v. West, 11 Vet. App. 280 (1998) (service 
connection, but no compensation, may be granted for 
disabilities resulting from the abuse of alcohol or drugs.). 

Despite the post-service diagnoses of depression and 
schizoaffective disorder, there is no competent medical 
evidence of record that relates any such disorder to the 
veteran's military service.  In the absence of evidence of 
the requisite medical nexus, the Board finds that the 
evidence submitted after the August 1993 rating decision is 
not, either alone or in conjunction with evidence previously 
of record, so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).

The Board fully acknowledges the veteran's and his mother's 
contentions of record that he currently has a psychiatric 
disorder that is due to his military service.  Nevertheless, 
inasmuch as competent medical evidence on this point has not 
been presented, in the context of this appeal, unsupported 
lay evidence, even if considered "new," may not serve as a 
predicate to reopen the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995).  

In short, the law is clear that the veteran may only reopen 
his claim for service connection for an acquired psychiatric 
disorder, to include PTSD and substance abuse, if new and 
material evidence is submitted.  Here, as set forth above, 
such evidence would include competent medical evidence of a 
nexus between a current medical diagnosis of the claimed 
condition, and an incident of military service, or a service-
connected disability.  No such evidence has been associated 
with the record.  Furthermore, the Board is unaware of the 
existence of any evidence that if obtained, would constitute 
new and material evidence sufficient to reopen the veteran's 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. 
Cir. 1997). 

Accordingly, the Board must conclude that the benefit sought 
on appeal must be denied.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for an acquired 
psychiatric disorder, to include PTSD and substance abuse, 
and an explanation as to why his current attempt to reopen 
his claim must fail.  See Graves v. Brown, 9 Vet. App. 172, 
173 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

New and material has not been presented to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD and substance abuse, and the appeal is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals




